                                          Case 5:17-cv-07070-LHK Document 76 Filed 02/12/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                            SAN JOSE DIVISION
                                  10

                                  11     KYLE BRITTON,                                      Case No. 17-CV-07070-LHK
                                  12                    Plaintiff,                          ORDER TO STIPULATE TO
Northern District of California
 United States District Court




                                                                                            DISMISSAL OR FILE JOINT
                                  13             v.                                         SETTLEMENT STATUS UPDATE
                                  14     ABC LEGAL SERVICES, INC., et al.,                  Re: Dkt. No. 75

                                  15                    Defendants.

                                  16

                                  17          On January 4, 2019, the parties filed a joint settlement status report informing the Court

                                  18   that the parties had reached a settlement. ECF No. 75. The parties stated that they would file a

                                  19   stipulation of dismissal within 30 days. Id. 30 days from January 4 was February 3. It is now

                                  20   February 12, 2019, and the parties have not filed a stipulation of dismissal. By February 19, 2019,

                                  21   the parties SHALL FILE either a stipulation of dismissal or a joint settlement status update.

                                  22          The Court reminds the parties that fact discovery has closed. The next Case Management

                                  23   Conference is April 24, 2019.

                                  24   IT IS SO ORDERED.

                                  25   Dated: February 12, 2019

                                  26                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  27                                                   United States District Judge
                                  28                                                    1
                                       Case No. 17-CV-07070-LHK
                                       ORDER TO STIPULATE TO DISMISSAL OR FILE JOINT SETTLEMENT STATUS UPDATE
